       Case 1:19-mc-00145-TSC Document 414 Filed 03/05/21 Page 1 of 15




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



                                )
In the Matter of the            )
Federal Bureau of Prisons’      )
Execution Protocol Cases        )
                                )
LEAD CASE: Roane et al. v.      )
                                                            Case No.       19-mc-0145 (TSC)
Barr                            )
                                )
                                )
THIS DOCUMENT                   )
RELATES TO:                     )
                                )
ALL CASES                       )
                                )


            JOINT STATUS REPORT AND PROPOSED DISCOVERY PLAN

       The parties respectfully submit the following Joint Status Report.1 Counsel for the

parties in the above-captioned matters have prepared a proposed discovery plan pursuant to

Federal Rule of Civil Procedure 26(f) and Local Rule 16.3, as set forth below. The parties,

through counsel, conferred by telephone on November 30 and December 1, 2020, and through

the subsequent exchange of emails. A proposed scheduling order is attached as Exhibit A.

       I. THE PARTIES

       As a result of their clients’ executions, counsel for former Plaintiffs Dustin Higgs and

Corey Johnson have withdrawn from this matter.




1
       The parties understand that this Joint Status Report and Proposed Scheduling Order
comes after the default time provided by the rules. The delay, however, was necessitated by the
Defendants’ executions of former Plaintiffs and other federal prisoners in December 2020 and
January 2021.


                                                1
        Case 1:19-mc-00145-TSC Document 414 Filed 03/05/21 Page 2 of 15




       The Plaintiffs remaining in this litigation are: Anthony Battle, James H. Roane Jr., Jeffrey

Paul, Julius O. Robinson, Chadrick Fulks, Bruce Webster, Richard Tipton III, and Norris G.

Holder, Jr.

       The parties are unable to agree on the claims that remain pending in this case. Their

respective positions are set forth below:

       Plaintiffs’ Position: Plaintiffs contend that the remaining claims are those challenging the

Federal Bureau of Prisons’ Execution Protocol as unconstitutional under the Eighth Amendment

(Count II), as unconstitutional under the Eighth and Fifth Amendments (Count III, deliberate

indifference),2 as a violation of the Federal Death Penalty Act in conflict with certain state laws

(Count V),3 and as a violation of the Food, Drug, and Cosmetic Act (Count XI),4 for which the



2
        Plaintiffs contend that, in addition to the Eighth Amendment claim that was revived by the
D.C. Circuit, the claim concerning deliberate indifference (Count III) remains open because it is
governed by the same standard of harm. See ECF No. 261 at 14-15 (order on motions for summary
judgment and dismissal). As with the Eighth Amendment claim, the Court broadly interpreted Barr
v Lee, 140 S. Ct. 2590 (2020), as precluding any claim that pentobarbital executions pose “a
substantial or excessive risk of serious harm.” ECF No. 261 at 14. The D.C. Circuit has since
disapproved that reading of Lee. See In re Federal Bureau of Prisons’ Execution Protocol Cases,
980 F.3d 123, 133-34 (D.C. Cir. 2020). Moreover, the deliberate indifference claim does not
require Plaintiffs to propose an alternative method of execution.
3
        Claim V remains viable for Plaintiff Fulks, who was sentenced to death in South Carolina
under the FDPA, and who is therefore entitled to select electrocution or lethal injection as his
execution method. See S.C. Code § 24-3-530(A); see also 18 U.S.C. 3596(a) (execution must
proceed “in the manner prescribed by the law of the State in which the sentence is imposed”). The
Government’s latest filing does not make clear that it will honor Mr. Fulks’ ability to choose
between these two options. See ECF 382 (Government’s response to order to show cause,
following earlier inconsistent filings). In any event, Mr. Fulks legitimately seeks discovery in order
to make an informed choice of method – as plaintiff Johnson sought to do before the Court ruled
that he lacked standing because he was sentenced under the ADAA instead of the FDPA. See ECF
No. 378 at 5-8.
4
        Plaintiffs contend that Claim XI, which asserts that the 2019 Protocol violates the Food,
Drug, and Cosmetic Act because Defendants administer pentobarbital without a prescription
(among other violations), is still viable. The Court entered judgment on that claim in Plaintiffs’
favor. See ECF No. 261 at 33. Later the Court enjoined Orlando Hall’s execution based on the
FDCA violation. See ECF No. 322. In doing so, the Court reasoned that the D.C. Circuit’s ruling



                                                  2
        Case 1:19-mc-00145-TSC Document 414 Filed 03/05/21 Page 3 of 15




Court granted summary judgment in favor of all Plaintiffs (D.I. 261). Mr. Holder also has a

supplemental, as-applied Eighth Amendment claim that remains pending.5

       Defendants’ Position: Defendants contend that the only remaining claims are those that

were remanded to this Court by the D.C. Circuit in its opinion dated November 18, 2020, and

Norris Holder’s as-applied Eighth Amendment claim. As to Claim III alleging deliberate

indifference under the Eighth and Fifth Amendments, this Court dismissed that claim on

September 20, 2020. ECF No. 261 at 13–15. Plaintiffs did not identify the dismissal of that claim

as an issue on appeal and made no arguments to the court of appeals about that claim.

Consequently, the D.C. Circuit did not reverse the dismissal of Claim III, and this Court’s ruling

stands. As to Claim V regarding the Federal Death Penalty Act, this Court entered judgment in

favor of Defendants on that claim as to all plaintiffs, ECF No. 261 at 31, and the D.C. Circuit

affirmed, 980 F.3d 123, 137–38 (D.C. Cir. 2020). Plaintiffs’ attempt to reopen that claim runs

afoul of the mandate rule. Finally, regarding Claim XI invoking the Food, Drug, and Cosmetic

Act, again, the D.C. Circuit affirmed this Court’s entry of judgment denying an injunction. Id. at

137. The mandate rule therefore dictates that this issue is settled.

       The following reflects the matters discussed and agreed upon by counsel.




in Execution Protocol Cases cast doubt on the Court’s earlier ruling that the prisoners cannot
demonstrate irreparable harm from the violation. See id. at 6-7. The Supreme Court vacated the
Court’s injunction without explanation on the merits or otherwise. Barr v. Hall, No. 20A102, 2020
WL 6797719, (U.S. Nov. 20, 2020). It remains for Plaintiffs to demonstrate that the Government’s
statutory violations give rise to irreparable harm as would support a permanent injunction.
5
         Mr. Holder’s supplemental as-applied Eighth Amendment Claim (D.I. 94) remains pending
having survived Defendants Motion to Dismiss. See ECF No. 193 at 5 n.1 (noting the dismissal
of Eighth Amendment claims did not apply to Plaintiff Norris Holder). Mr. Holder has
subsequently continued to preserve this claim. See ECF No. 238 at 4 n.2 (joining Plaintiffs’
arguments but taking no position on the motion since Mr. Holder’s as-applied claims were still
live in the case).

                                                  3
        Case 1:19-mc-00145-TSC Document 414 Filed 03/05/21 Page 4 of 15




       II. PROPOSED DISCOVERY PLAN

               Initial Disclosures

       The parties exchanged Initial Disclosures pursuant to Federal Rule of Civil Procedure 26(a)

on December 21, 2020.

               Exchange of Written Discovery, Documents and Other Materials

       The parties agree that service of written discovery requests may begin and in fact has begun

following the initial teleconferences between the parties on November 30 and December 1, 2020.

The parties have agreed that Plaintiffs will divide and serve discovery requests as needed on a

case-by-case basis, as circumstances specific to a particular Plaintiff may require expedited

discovery or discovery related to individualized claims. The parties agree that they shall be

collectively limited to no more than thirty-five (35) interrogatories per side.6 The parties agree

that they shall be collectively limited to no more than fifty (50) requests for admission per side,

and that requests for admission relating to document authenticity shall not be included in this limit.

               Privilege Logs

       The parties agree to produce privilege logs, if applicable, within 30 days of any production,

which shall include any and all responsive, privileged documents related to the requests addressed

in the production, unless the parties reach separate agreement allowing for additional time. The

parties agree that any documents (including communications) that are withheld on the basis of

privilege or any other protection, including but not limited to documents or communications

involving any counsel of record in these cases, must be included on a privilege log. Each entry on

a privilege log must contain:




6
        Plaintiffs collectively constitute a single “side” and Defendants collectively constitute a
single “side.”


                                                  4
        Case 1:19-mc-00145-TSC Document 414 Filed 03/05/21 Page 5 of 15




       (a) the date of the communication/document,

       (b) the parties to the communication/document (including their names and titles/positions),

       (c) the names of the attorneys who were parties to the communication/document, and

       (d) a description of the subject matter of the communication/document sufficient to show

why the privilege applies.

       If a document or communication contains an attachment, the attachment must be identified

as such and separately logged.

       The parties agree that communications and documents involving counsel of record and

created after August 20, 2019, i.e., the date of the Consolidation Order for this matter (D.I. 1), need

not be logged on the privilege log.

               Party Depositions and Third-Party Discovery

       The parties agree that depositions may begin immediately, subject to the scheduling needs

of the parties, and shall end by the close of discovery. Each side shall be limited to no more than

fifteen (15) depositions of the other side, including the five (5) depositions that have occurred to

date. Each deposition will be limited to seven (7) hours on the record; however, the parties agree

that should a Plaintiff need additional time for a deponent as related to individualized claims or

facts, the parties shall stipulate to an extension of that deposition on a case-by-case basis.

Defendant does not at this time concede that any deposition will require more than seven hours

but will consider in good faith any such assertion by Plaintiffs as it arises. The parties agree that

depositions of any party expert(s) are included in these limits. The parties further agree that the

above limit on the number of depositions may be exceeded by agreement of the parties, or as

ordered by the Court upon a showing of cause.




                                                  5
        Case 1:19-mc-00145-TSC Document 414 Filed 03/05/21 Page 6 of 15




       While the parties agree as to the limit of depositions taken of the other side, the parties

disagree as to the overall limit of depositions including third-party depositions. Their respective

positions are set forth below:

       Plaintiffs’ Position:     Plaintiffs contend that each side be allowed an additional 15

depositions for third-party discovery, for an overall limit of 30 depositions (including parties and

third-parties). Plaintiffs respectfully submit that this greater limit on depositions is necessary as

Plaintiffs have already identified at least 10 separate media eye-witnesses to recent federal

executions in their Rule 26 initial disclosures, and such firsthand, non-party observations of recent

executions are imperative for developing a record that accurately reflects the experience of the

2020 and 2021 federal executions. Plaintiffs intend to seek testimony from at least these identified

media witnesses, and further expect to identify additional relevant third-parties as discovery

progresses. Plaintiffs therefore respectfully request that the limit on depositions be set to 15 party

depositions and 15 third-party depositions.

       Defendants’ Position: Defendants contend that, per Federal Rule of Civil Procedure 30,

the above 15-deposition limit should apply as the overall limit of depositions of “any person,”

including third-parties. Plaintiffs’ request would result in triple the number of depositions allowed

under the rules and would unnecessarily complicate discovery. Plaintiffs have not articulated the

need to depose 10 separate media representatives nor have they explained why they would need a

total of 30 depositions to depose party and nonparty witnesses. Should Plaintiffs require more than

15 depositions as discovery progresses, Defendant will consider stipulating to additional

depositions at that time and, if the parties are unable to reach an agreement, Plaintiffs may seek

Court intervention upon a specific showing of need as to a particular witness.




                                                  6
         Case 1:19-mc-00145-TSC Document 414 Filed 03/05/21 Page 7 of 15




         The parties will endeavor to complete fact witness depositions earlier than expert witness

depositions; however, depositions shall be set as the needs of the parties so require.

                Experts

         The parties agree to exchange expert disclosures by June 30, 2021. The parties agree to

submit rebuttal expert disclosures by July 31, 2021. The parties have agreed to complete the

depositions of expert witnesses designated by the parties by the close of the discovery period.

                Close of Discovery

         The parties agree that the close of discovery will be September 30, 2021. This date will be

the close of both fact and expert discovery, for consolidated and as-applied claims. The parties

agree to complete any third-party discovery by the close of party discovery.

                Dispositive Motions

         The parties respectfully request that the Court hold a status conference following the close

of discovery during which a dispositive motion and briefing schedule may be determined, if

necessary. The parties propose submitting a joint status report no less than one week before the

status conference with a proposal for further proceedings.

                Pretrial Conference and Trial Dates

         The parties agree to defer the setting of any pretrial conference and trial dates, subject to

the approval of the Court, until after any dispositive motions have been resolved.

                Defendants’ Answer

         The parties agree that Defendants will file an Answer to Plaintiffs’ unanswered

consolidated Eighth Amendment claims within 30 days from the date of entry of the scheduling

order.




                                                   7
        Case 1:19-mc-00145-TSC Document 414 Filed 03/05/21 Page 8 of 15




               Deadline for Amendment of Pleadings and Joinder of Parties

       The parties agree that amended pleadings and additional joinder of parties shall be due 30

days from the date of filing of the Defendants’ Answer to the Plaintiffs’ consolidated Eighth

Amendment claims.

               Settlement

       Based on the progression of the case and discussion between the parties to date, the parties

do not believe that mutually agreeable settlement is likely at this time. Should this change, the

parties agree that they shall hold telephone conferences as necessary to discuss the possibility of

settlement and will inform the Court promptly if a settlement is reached.

                   ADR

       As above, the parties do not presently believe that Alternative Dispute Resolution will be

likely to resolve this matter. If this view changes at any point during the pendency of this matter,

the parties shall confer to discuss the possibility of engaging in ADR.

               Mr. Holder’s As-Applied Claim

       The parties have agreed to litigate Mr. Holder’s as-applied claim on the same schedule as

the rest of the consolidated plaintiffs. As such, the parties agree, subject to the approval of the

Court, to postpone any evidentiary hearing related to Mr. Holder’s claim until after the close of

discovery.

               Bifurcation

       The parties agree that there is no need for bifurcation of this matter at this time.




Date: March 5, 2021




                                                  8
        Case 1:19-mc-00145-TSC Document 414 Filed 03/05/21 Page 9 of 15




Respectfully submitted,


/s/ Scott W. Braden
Scott W. Braden
Assistant Federal Defender
Arkansas Federal Defender Office
Ark Bar Number 2007123
1401 West Capitol, Suite 490
Little Rock, Arkansas 72201
(501) 324-6114
Scott_Braden@fd.org

Jennifer Ying (DE #5550)
Andrew Moshos (DE #6685)
MORRIS, NICHOLS, ARSHT & TUNNELL LLP
1201 N. Market St.
P.O. Box 1347
Wilmington, Delaware 19801
(302) 658-9300
jying@mnat.com
amoshos@mnat.com

Counsel for Plaintiff Norris G. Holder, Jr.


Joshua C. Toll
D.C. Bar No. 463073
King & Spalding LLP
1700 Pennsylvania Avenue, N.W.
Washington, DC 20006
(202) 737-8616
jtoll@kslaw.com

Margaret O’Donnell
P.O. Box 4815
Frankfort, KY 40604
(502) 320-1837
mod@dcr.net

Counsel for Plaintiff Anthony Battle


Shawn Nolan



                                              9
       Case 1:19-mc-00145-TSC Document 414 Filed 03/05/21 Page 10 of 15




Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
(215) 928-0520
shawn_nolan@fd.org

Counsel for Plaintiff Jeffrey Paul

Paul F. Enzinna
D.C. Bar No. 421819
Ellerman Enzinna PLLC
1050 30th Street, NW
Washington, DC 20007
202.753.5553

Counsel for Plaintiff James H. Roane, Jr

Amy Karlin
Interim Federal Public Defender
Celeste Bacchi
Jonathan C. Aminoff
Deputy Federal Public Defenders
321 E. Second Street
Los Angeles, CA 90012
(213) 894-2854

Counsel for Plaintiff Julius O. Robinson

Joseph Luby, Assistant Federal Defender
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – joseph_luby@fd.org

Counsel for Plaintiff Chadrick Fulks

Evan Miller (DC Bar # 219310)
Vinson & Elkins LLP
2200 Pennsylvania Avenue, NW
Suite 500 West
Washington, D.C. 20037
(202) 639-6605
(202) 478-1815 (fax)
emiller@velaw.com



                                              10
       Case 1:19-mc-00145-TSC Document 414 Filed 03/05/21 Page 11 of 15




Counsel for Plaintiff Bruce Webster

Gerald W. King, Jr.
Ga. Bar No. 140981
Jeffrey Lyn Ertel
Ga. Bar No. 249966
FEDERAL DEFENDER PROGRAM, INC.
101 Marietta Street, Suite 1500
Atlanta, Georgia 30303
404-688-7530
(fax) 404-688-0768
Gerald_King@fd.org
Jeff_Ertel@fd.org

Stephen Northup
VSB #16547
Troutman Sanders LLP
P.O. Box 1122
Richmond, Virginia 23218-1122
(804) 697-1240
(fax) (804) 698-5120
steve.northup@troutmansanders.com

Frederick R. Gerson
VSB #39968
Bank Of America Center
1111 East Main Street, 16th Floor
Richmond, Virginia 23219
(804) 482-1121
fgerson@dagglaw.com

Counsel for Plaintiff Richard Tipton, III

CHANNING D. PHILIPS, D.C. Bar #415793
Acting United States Attorney
BRIAN P. HUDAK
Acting Chief, Civil Division
By:      /s/ Johnny Walker
JOHNNY H. WALKER, D.C. Bar #991325
Assistant United States Attorney
555 4th Street, N.W.
Washington, District of Columbia 20530
Telephone: 202 252 2575
Email: johnny.walker@usdoj.gov


                                            11
       Case 1:19-mc-00145-TSC Document 414 Filed 03/05/21 Page 12 of 15




Counsel for Defendants

                                CERTIFICATE OF SERVICE

       I hereby certify that on March 5, 2021, I caused a true and correct copy of foregoing to be

served on all following counsel of record via the Court’s CM/ECF system.

 Johnny Hillary Walker, III                      Denise M. Clark
 U.S. Attorney’s Office for the District of      U.S. Attorney’s Office for the District of
 Columbia                                        Columbia
 Civil Division                                  (202) 252-6605
 (202) 252-2575                                  Email: Denise.Clark@usdoj.gov
 Email: johnny.walker@usdoj.gov
                                                 Paul F. Enzinna
 Peter S. Smith                                  ELLERMAN ENZINNA PLLC
 United States Attorney's Office                 (202) 753-5553
 Appellate Division                              Email: penzinna@ellermanenzinna.com
 (202) 252-6769
 Email: peter.smith@usdoj.gov                    Brandon David Almond
                                                 TROUTMAN SANDERS LLP
 Robert J. Erickson                              (202) 274-2864
 US Department of Justice                        Email: brandon.almond@troutmansanders.com
 (202) 514-2841
 Email: Robert.erickson@usdoj.gov                Craig Anthony Harbaugh
                                                 FEDERAL PUBLIC DEFENDER, CENTRAL
 Joshua Christopher Toll                         DISTRICT OF CALIFORNIA
 KING & SPALDING LLP                             (213) 894-7865
 (202) 737-8616                                  Email: craig_harbaugh@fd.org
 Email: jtoll@kslaw.com
                                                 Alexander Louis Kursman
 Charles Anthony Zdebski                         OFFICE OF THE FEDERAL COMMUNITY
 ECKERT SEAMANS CHERIN &                         DEFENDER/EDPA
 MELLOTT, LLC                                    (215) 928-0520
 (202) 659-6605                                  Email: Alex_Kursman@fd.org
 Email: czdebski@eckertseamans.com
                                                 Kathryn B. Codd
 Gerald Wesley King, Jr.                         VINSON & ELKINS LLP
 FEDERAL DEFENDER PROGRAM, INC.                  (202) 639-6536
 (404) 688-7530                                  Email: kcodd@velaw.com
 Email: gerald_king@fd.org
                                                 Robert E. Waters
 Celeste Bacchi                                  KING & SPALDING LLP (202) 737-0500
 OFFICE OF THE PUBLIC DEFENDER                   Email: rwaters@velaw.com
 Capital Habeas Unit



                                               12
     Case 1:19-mc-00145-TSC Document 414 Filed 03/05/21 Page 13 of 15




(213) 894-1887                       Yousri H. Omar
Email: celeste_bacchi@fd.org         VINSON & ELKINS LLP
                                     (202) 639-6500
Jonathan Charles Aminoff             Email: yomar@velaw.com
FEDERAL PUBLIC DEFENDER,
CENTRAL DISTRICT OF CALIFORNIA       *William E. Hoffman, Jr.
(213) 894-5374                       KING & SPALDING LLP
Email: jonathan_aminoff@fd.org       (404) 572-3383

Billy H. Nolas                       Robert L. McGlasson
FEDERAL COMMUNITY DEFENDER           MCGLASSON & ASSOCIATES, PC
OFFICE FOR THE EDPA                  (404) 314-7664
(215) 928-0520                       Email: rlmcglasson@comcast.net
Email: Billy_Nolas@fd.org
                                     Sean D. O’Brien
*Jeanne Vosberg Sourgens             PUBLIC INTEREST LITIGATION CLINIC
VINSON & ELKINS LLP                  (816) 363-2795
(202) 639-6633                       Email: dplc@dplclinic.com

William E. Lawler, III               Shawn Nolan
VINSON & ELKINS LLP                  FEDERAL COMMUNITY DEFENDER
(202) 639-6676                       OFFICE, EDPA
Email: wlawler@velaw.com             (215) 928-0520
                                     Email: shawn_nolan@fd.org
Evan D. Miller
VINSON & ELKINS LLP                  Matthew Lawry
(202) 639-6605                       FEDERAL COMMUNITY DEFENDER
Email: EMiller@velaw.com             OFFICE, EDPA
                                     (215) 928-0520
Margaret O’Donnell                   Email: matthew_lawry@fd.org
(502) 320-1837
Email: mod@dcr.net                   Joseph William Luby
                                     FEDERAL PUBLIC DEFENDER/EDPA
Abigail Bortnick                     (215) 928-0520
KING & SPALDING LLP                  Email: joseph_luby@fd.org
(202) 626-5502
Email: abortnick@kslaw.com           Jonathan Jeffress
                                     KAISER DILLON, PLLC
Gary E. Proctor                      (202) 640-4430
LAW OFFICES OF GARY E. PROCTOR,      Email: Jjeffress@kaiserdillon.com
LLC
(410) 444-1500                       Andrew Moshos
Email: garyeproctor@gmail.com        MORRIS NICHOLS ARSHT & TUNNELL
                                     LLP
Scott Wilson Braden                  (302) 351-9197
FEDERAL PUBLIC DEFENDER,             Email: Amoshos@mnat.com



                                    13
      Case 1:19-mc-00145-TSC Document 414 Filed 03/05/21 Page 14 of 15




 EASTERN DISTRICT OF ARKANSAS
 (501) 324-6144                             Alan E. Schoenfeld
 Email: Scott_Braden@fd.org                 WILMER CUTLER PICKERING HALE &
                                            DORR LLP
 Amy Gershenfeld Donnella                   (212) 937-7294
 FEDERAL COMMUNITY DEFENDER                 Email: Alan.Schoenfeld@wilmerhale.com
 OFFICE FOR THE EDPA
 (215) 928-0520                             Kathryn Louise Clune
 Email: amy_donnella@fd.org                 CROWELL & MORING LLP
                                            (202) 624-5116
 David Victorson                            kclune@crowell.com
 (202) 637-5600
 HOGAN LOVELLS US LLP                       Jennifer M. Moreno
 Email: David.Victorson@hoganlovells.com    OFFICE OF THE PUBLIC FEDERAL
                                            DEFENDER, DISTRICT OF ARIZONA
 John D. Beck                               (602) 382-2718
 HOGAN LOVELLS US LLP                       Jennifer_moreno@fd.org
 (212) 918-3000
 Email: john.beck@hoganlovells.com          Timothy Kane
                                            FEDERAL COMMUNITY DEFENDER
 Amelia J. Schmidt                          OFFICE, EDPA
 KAISER DILLON, PLLC                        (215) 928-0520
 (202) 869-1301                             Email: timothy_kane@fd.org
 Email: Aschmidt@kaiserdillon.com
                                            Dale Andrew Baich
 Norman Anderson                            OFFICE OF THE FEDERAL PUBLIC
 KAISER DILLON PLLC                         DEFENDER
 (202) 640-2850                             (602) 382-2816
 nanderson@kaiserdillon.com                 Dale_Baich@fd.org

 Jennifer Ying                              *Ryan M. Chabot
 MORRIS NICHOLS ARSHT & TUNNELL             WILMER CUTLER PICKERING HALE &
 LLP                                        DORR LLP
 (302) 658-9300                             (212) 295-6513
 Email: Jying@mnat.com

 Andres C. Salinas
 WILMER CUTLER PICKERING HALE &
 DORR LLP
 (202) 663-6289
 Email: Andres.Salinas@wilmerhale.com


Dated: March 5, 2021                   /s/ Scott W. Braden
                                       Scott W. Braden
                                       Assistant Federal Defender



                                           14
Case 1:19-mc-00145-TSC Document 414 Filed 03/05/21 Page 15 of 15




                             Arkansas Federal Defender Office
                             Ark Bar Number 2007123
                             1401 West Capitol, Suite 490
                             Little Rock, Arkansas 72201
                             (501) 324-6114
                             Scott_Braden@fd.org




                               15
